                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

RICHARD H. REDMAN,

       Petitioner,                              JUDGMENT IN A CIVIL CASE

v.                                                  Case No. 15-cv-353-jdp

MICHAEL MEISNER,

       Respondent.


      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent denying Richard H. Redman’s petition for a writ of habeas corpus under

28 U.S.C. § 2254 and dismissing this case.

             /s/                                               11/7/2018

           Peter Oppeneer, Clerk of Court                         Date
